DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1, 8 and 15 include “typographical emphasis”. While paragraph 39 of Specification discloses a first emphasis 404 and a second emphasis 406, the Specification does not disclose a “typographical Emphasis”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amma et al. (US 2016/0364010) and further in view of Cowburn et al. (US 2020/0320782).
As per claim 1, Amma et al., hereinafter Amma, discloses a method for translating air writing to an augmented reality (AR) device comprising: 
receiving indications of gestures from an originator, wherein the indications identify movement in three dimensions that correspond to an emphasis conferred on one or more words that are air-written by the originator and are configured to be displayed by a plurality of AR devices (Figure 1A, item 10 as an originator; [0008] “each acceleration profile includes at least acceleration data characterizing a movement associated with a specific portion of a potential trajectory of the motion sensor unit in the context of at least a previous or subsequent portion of the potential trajectory”; [0009] “the decoding component can identify a particular character corresponding to the received sensor data if the identified sequence of portions of the trajectory of the motion sensor unit is associated with a predefined (e.g., defined by an expert or derived from 
analyzing the identified movement to determine a gesture type associated with the emphasis, wherein the gesture type includes a first emphasis to be conferred on the one or more words that are air-written by the originator ([0063][0064] where the sensor measurement data is compared with a plurality of sequences of technical profiles which is associated with characters); and 
providing a display of the one or more words air-written by the originator on a first AR device of the plurality of AR devices (Figure 1A, item 200 and [0032] where a representation of the identified characters/character sequence can be provided to the output device 200), wherein the first emphasis is conferred on the one or more words on the display of the first AR device using a first gesture display style based on a profile of a first user utilizing the first AR device ([0069] where the instances of a recorded character can be based on different writing habits of different users).
Amma discloses a method of identifying gesturing writing with emphasis. It is noted Amma does not explicitly teaches the emphasis could be typographical. However, this is known in the art as taught by Cowburn et al., hereinafter Cowburn. Cowburn discloses a method of modifying typography based on user profile data ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the existing devices to incorporate the teaching of Cowburn into Ammo because Ammo discloses a method of recognizing 

As per claim 7, Amma and Cowburn demonstrated all the elements as disclosed in claim 1, and Amma further discloses wherein receiving the indications of gestures from the originator comprises 
detecting movement in three dimensions associated with a hand or finger of the originator from at least one sensor (Figure 10, item 10 is a motion sensor; [0029])  
Claims 8 and 14 are product claims with limitations similar to claims 1 and 7, respectively, therefore are similarly rejected as claims 1 and 7, respectively.
Claims 15 and 20 are system claims with limitations similar to claims 1 and 7, respectively, therefore are similarly rejected as claims 1 and 7, respectively.

Claims 3, 5-6, 10, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amma et al. (US 2016/0364010) and further in view of Cowburn et al. (US 2020/0320782).
As per claim 3, Amma and Cowburn demonstrated all the elements as disclosed in claim 1.
As for the gesture type further comprises a second emphasis to be conferred on the one or more words that are air-written by the originator; and wherein the second emphasis is conferred on the one or more words on the display of the first AR device using a second gesture display style based on the profile of the first user, since Amma in view of Cowburn teaches the typographical emphasis is conferred on the one or more 

As per claim 5, Ammo and Cowburn demonstrated all the elements as disclosed in claim 1.
As for providing a display of the one or more words air-written by the originator on a second AR device of the plurality of AR devices, wherein the first typographical emphasis is conferred on the one or more words on the display of the second AR device using a third gesture display style based on a profile of a second user utilizing the second AR device, since Ammo in view of Cowburn teach the typographical emphasis is conferred on the one or more words on the display of the AR device using a gesture display style based on the profile of the first user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the method to a third gesture display style for the purpose of generating a more personalize display format.
As per claim 6, Ammo and Cowburn demonstrated all the elements as disclosed in claim 5.
 As for wherein the third gesture display style of the first typographical emphasis conferred on the one or more words displayed on the second AR device is different from the first gesture display style of the first typographical emphasis conferred on the one or more words displayed on the first AR device for the same identified movement, since 
Claims 10 and 12-13 are product claims with limitations similar to claims 3 and 5-6, respectively, therefore are similarly rejected as claims 3 and 5-6, respectively.
Claims 17-18 are system claims with limitations similar to claims 3-4, respectively, therefore are similarly rejected as claims 3-4, respectively.
Claim 19 is a system claim with limitation similar to claims 5 and 6 combined, therefore is similarly rejected as claims 5 and 6 combined.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amma et al. (US 2016/0364010) and Cowburn et al., and further in view of Mathews et al. (US 2008/0293395).
As per claim 2, Amma and Cowburn demonstrated all the elements as disclosed in claim 1.
It is noted Amma and Cowburn do not explicitly teach wherein the first gesture display style is selected from a group consisting of size, font, color, background, and contrast. However, this is known in the art as taught by Mathews et al., hereinafter Mathews. Mathews discloses a gesture input method where font, color and contrast could be selected ([0037]). As for selecting a size and background, since these display attributes are notoriously well known in the art (Official Notice), it would have been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the existing devices to incorporate the teaching of Mathews into Ammo and Cowburn because Ammo and Cowburn disclose a method of recognizing gestures and Mathews further discloses a plurality of attributes can be displayed for the purpose of generating a personalize display format.
As per claim 4, Amma and Cowburn demonstrated all the elements as disclosed in claim 3.
It is noted Amma and Cowburn do not explicitly teach the second gesture display style is selected from a group consisting of size, font, color, background, and contrast; and wherein the second gesture display style is different from the first gesture display style. However, this is known in the art as taught by Mathews. Mathews discloses the first gesture display style is selected from a group consisting of size, font, color, background, and contrast, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the method to a second gesture display style for the purpose of generating a more personalize display format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the existing devices to incorporate the teaching of Mathews into Ammo and Cowburn because Ammo and Cowburn disclose a method of recognizing gestures and Mathews discloses a plurality of attributes can be displayed for the purpose of generating a personalize display format.

Claim 9 and 11 are product claims with limitation similar to claims 2 and 4, respectively, therefore are similarly rejected as claims 2 and 4, respectively.
Claims 16 and 18 are system claims with limitations similar to claims 2 and 4, respectively, therefore are similarly rejected as claims 2 and 4, respectively.

Response to Arguments
The rejections of April 27, 2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Amma et al. (US 2016/0364010) and further in view of Cowburn et al. (US 2020/0320782).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        July 1, 2021